       Case 2:18-mj-00152-EFB Document 28 Filed 12/14/18 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Tel: 916-498-5700/Fax: 916-498-5710
6    Attorneys for
     OMAR AMEEN
7
8                               IN THE UNITED STATES DISTRICT COURT
9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     IN THE MATTER OF THE                         )   Case No. 2:18-mj-152 EFB
11   EXTRADITION OF OMAR                          )
     ABDULSATTAR AMEEN TO THE                     )   NOTICE OF OPPOSITION TO
12   REPUBLIC OF IRAQ,                            )   GOVERNMENT’S REQUEST TO SEAL
                                                  )
13                                                )   Judge: Hon. Edmund F. Brennan
14
15             Local Rule 141(c) provides a party three days to oppose a sealing request. As provided
16   in that Rule, the defense has emailed its Opposition to the Government and the Court today.

17   Strict adherence with the Local Rule does not allow the defense to file its Opposition in the

18   open record. The defense thereby files this Notice. The Opposition does not discuss anything

19   of national security interest and there is no interest in keeping it from the public. Local Rule

20   141.1 provides for a “presumption of public access” to “[a]ll information provided to the Court
     in a specific action.” Accordingly, the defense asks that its Opposition be filed on the open
21
     record.
22
     DATED: December 14, 2018                         Respectfully submitted,
23
24                                                    HEATHER E. WILLIAMS
                                                      Federal Defender
25                                                    /s/ Benjamin D. Galloway
                                                      BENJAMIN D. GALLOWAY
26                                                    Chief Assistant Federal Defender
27                                                    /s/ Rachelle Barbour
28                                                    RACHELLE BARBOUR
                                                      Assistant Federal Defender
                                                      Attorneys for OMAR AMEEN
                                                         1
     Notice of Opposition – US v. Ameen
